726 S.E.2d 834 (2012)
STATE
v.
Ronnie Leon BROOKS.
No. 435P11-2.
Supreme Court of North Carolina.
June 13, 2012.
Duncan B. McCormick, Lillington, for Barnes, Dwante Antwan.
David Boone, Assistant Attorney General, for State of N.C.
Ronnie Leon Brooks, Jr., Brunswick, for Brooks, Ronnie Leon (Jr.).
C. Colon Willoughby, Jr., District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 10th of May 2012 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 13th of June 2012."